Citation Nr: 0507045	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  98-01 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to service connection for a back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1966 to 
July 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Providence, 
Rhode Island, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The present appeal involves only the issue of service 
connection to a back disability. The issue of service 
connection for post-traumatic stress disorder (also claimed 
as anxiety disorder), was granted by a rating decision of 
January 2005, and is no longer before the Board.

In February 1998, the veteran withdrew his request for a 
personal hearing before a hearing officer at the RO, and 
provided written testimony in lieu of the requested hearing. 


FINDINGS OF FACT

1.  All pertinent notification and evidentiary development 
necessary for disposition of the issue has been accomplished.

2.  The veteran's current back disability was not present in 
service and is not related to service or event or occurrence 
therein.  Arthritis was first demonstrated many years after 
separation from service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service 
and arthritis may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) (Act), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) [codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)] and the regulations implementing it are applicable to 
the veteran's claim.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim. As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant. In addition, VA 
is required to notify the claimant to submit any pertinent 
evidence in the claimant's possession.

The record reflects that through the rating decision, 
statement of the case and supplements thereto, and RO 
correspondence, in particular VCAA letter dated in January 
2003, the veteran has been informed of the evidence and 
information necessary to substantiate his claims, the 
information required from him in order for VA to obtain 
evidence and information in support of his claim, and the 
assistance that VA would provide in obtaining evidence and 
information on his behalf. Moreover, since the veteran was 
informed of the evidence that would be pertinent to his 
claims and requested to submit such evidence or provide the 
information necessary to enable the RO to obtain such 
evidence, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")." Id. at 121. However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process." Id. at 120. 

In this case, the veteran filed his claim in 1996, prior to 
enactment of the VCAA. However, the RO readjudicated the 
veteran's claim on a de novo basis following compliance, in 
January 2003, with the notice requirements of the VCAA and 
the implementing regulations. There is no indication or 
reason to believe that its decision would have been different 
had the claim not been previously adjudicated. In the Board's 
opinion, the RO properly processed the claim after complying 
with the notice requirements of the VCAA and the implementing 
regulations. Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The record also reflects that service medical records, 
personnel medical records, and all identified post-service 
records have been obtained. Moreover, the veteran has been 
afforded appropriate VA examination. Neither the appellant 
nor his representative has identified any additional evidence 
or information which could be obtained to substantiate the 
present claims, and the Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations. Accordingly, the Board is satisfied that no 
further action is required under the VCAA or the implementing 
regulations.

II.  Factual Background

In 1996, the veteran filed a claim for service connection for 
a back disability.

The service medical records are absent any complaints, 
diagnosis, or treatment for the back. On separation, no back 
abnormalities or conditions were noted.  On the report of 
medical history at separation, recurrent back pain was 
specifically denied.  Moreover, clinical evaluation revealed 
normal findings.

Post-service treatment records are entirely negative for a 
back condition until the veteran's claim in 1996. December 
1996 VA examination reflects diagnosis of chronic low back 
pain, rule out spinal stenosis, rule out degenerative disc 
disease. The veteran related in the examination that his 
first back pain occurred in Vietnam while on sandbag duty, 
and that he never officially reported it to anyone in 
service, but that he was treated in the field unofficially by 
fellow medics.  Further recorded history was of low back pain 
over the last 5 years.  He reportedly had it 2 times a month, 
sometimes to the point he could not bend over.

In February 1998 written testimony provided in lieu of a 
personal hearing, the veteran asserted that he was injured in 
Vietnam while on sandbag duty, and that he first sought 
treatment for his back two years prior, at the VA medical 
center. He related that since Vietnam, back pain has 
progressively worsened, with limitation of motion due to 
pain.

A copy of the veteran's social security disability benefits 
claim file includes an examination report dated in November 
1996 from a private orthopedist. The reports reflects that 
the veteran reported back pain involving his entire spine for 
about five years, and that he had last worked as a truck 
driver. The physician rendered a diagnosis of cervical 
thoracic lumbosacral osteoarthritis, moderately severe. 

A December 1996 Social security disability determination 
reflects a grant of disability beginning in October 1995, on 
the basis of a primary diagnosis of affective disorders, and 
secondary diagnoses of personality disorders, dependent 
personality disorder, and back pain.

In various statements and most recent appellate brief, the 
veteran and his representative argue that service connection 
for a back disability is warranted.

III.  Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d). 

Service connection for certain chronic disorders, including 
arthritis, may be presumed to have been incurred in service 
is demonstrated to a compensable degree within 1 year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

The service medical records are completely absent complaints 
or treatment for a back condition, and no back condition is 
noted on separation examination in July 1968.

The post-service evidence reflects no back complaints until 
the November 1996 claim, over 25 years after separation from 
service. There is no medical evidence linking the veteran's 
current back condition to service. 

The evidence of a nexus between the veteran's current back 
condition and service consists of the veteran's own 
statements. This is not competent evidence since laypersons, 
such as the veteran, are not qualified to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim.


ORDER

Service connection for a back disability is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


